496 F.2d 1179
74-1 USTC  P 9464
A. W. and Williamena LEGG, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 72-2233.
United States Court of Appeals, Ninth Circuit.
May 15, 1974.

William C. Ruthford (argued), Jones, Grey, Bayley & Olsen, Seattle, Wash., for petitioners-appellants.
David English Carmack (argued), Scott P. Crampton, Asst. Atty. Gen., Tax Div., U.S. Dept. of Justice, Washington, D.C., Lee H. Henkel, Jr., Acting Chief Counsel, IRS, Washington, D.C., Richard J. Shipley, Seattle, Wash., for respondent-appellee.
Before KOELSCH and WALLACE, Circuit Judges, and SKOPIL,1 District judge.
OPINION
PER CURIAM:


1
The Tax Court, concluding that taxpayers' transfer of their vendors' interest in an installment contract to an irrevocable trust constituted a disposition within the purview of 26 U.S.C. 453(d) and thus subjected the gain to immediate recognition, affirmed the Commissioner's determination of deficiencies in their income tax.  57 T.C. 164.


2
A review of the record discloses that all factual determinations are supported by the evidence, that the relevant statutory provisions were properly construed and applied, and that the rationale of the Tax Court was correct and ought to be approved.


3
Affirmed.



1
 The Honorable Otto R. Skopil, United States District Judge for the District of Oregon, sitting by designation